Winslow, J.
Two errors were assigned by counsel for appellant, in their brief and upon the oral argument, viz.: (1) That the court erred in allowing only the sum of $1,686.66 as due the claimant, upon the electric-light contract; and {2) that the court erred in disallowing the claim for contribution upon the Withee note. We are unable, however, to review the evidence upon either of these questions, because no exceptions have been preserved in the bill of exceptions to the findings of the court. It is true that, among the papers returned by the clerk, there is a paper purporting to contain exceptions to a number of the findings; but, as these alleged exceptions were not incorporated in the bill, they can serve no purpose. This rule has been stated so many times that citation of authorities seems a work of supererogation. Cramer v. Hanaford, 53 Wis. 85. In this ¡situation the evidence cannot be reviewed, and consequently the only question which can be considered upon the above-mentioned assignments of error is whether the pleadings .and findings sustain the judgment. Wille v. Bartz, 88 Wis. *225424. That they do sustain the judgment is manifest from mere inspection of them. The bill of exceptions preserves certain exceptions to rulings upon evidence, but none of these rulings was assigned as error in the brief or upon the argument. It is sufficient to say that we have examined the rulings excepted to, and find no error.
By the Court.— Judgment affirmed.